NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 1, 2013
                                 Decided October 2, 2013

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 13‐1030

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 12 CR 84‐3
TRENT FORTE, 
    Defendant‐Appellant.                       Robert M. Dow, Jr.,
                                               Judge.

                                        O R D E R

      Trent Forte negotiated by telephone to buy a half kilogram of cocaine from
Miguel Villafuerte. The two met in a parking lot at night; Forte paid, then drove to
another lot and picked up the cocaine from one of Villafuerte’s associates. Forte did not
know it, but the DEA was investigating Villafuerte and had monitored their phone
conversations. Agents tried to stop Forte’s car after he left the second parking lot, but he
No. 13‐1030                                                                            Page 2

fled at high speed. The agents gave chase as Forte weaved through traffic and ducked
into alleys. They eventually lost sight of the car, which later was found abandoned in
the back yard of a residence. Forte remained a fugitive until he surrendered almost a
year later. 

        He was charged with one count of possessing cocaine with intent to distribute.
See 21 U.S.C.  § 841(a)(1). He pleaded guilty pursuant to a plea agreement, and the
district court sentenced him to 67 months’ imprisonment, a term within the guidelines
range of 57 to 71 months. Forte filed a notice of appeal, but his appointed lawyer asserts
that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S.
738 (1967). Forte has not accepted our invitation to respond to counsel’s motion. See CIR.
R. 51(b). We limit our review to the potential issues identified in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973 (7th Cir. 2002). 

       Counsel informs us that Forte does not want to challenge his guilty plea, and
thus counsel appropriately omits discussion about the plea colloquy and the
voluntariness of Fortes’s plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 672 (7th Cir. 2002).

       Counsel first discusses whether Forte could challenge the two‐level upward
adjustment that applies when a defendant recklessly endangers others while fleeing
from a law enforcement officer. See U.S.S.G. § 3C1.2. In a sentencing memorandum
Forte argued that the adjustment should not apply because, in his view, driving at high
speed is not necessarily reckless behavior which creates a substantial risk of death or
serious bodily harm. He also objected to the probation officer’s assertion that he ran a
red light.

        The district judge did not rely on the statement about the red light. Instead, the
judge emphasized that Forte’s weaving through traffic at high speed and driving
through yards at night created a substantial risk of death or serious bodily harm to
people along his path. It would be frivolous for Forte to argue that these facts did not
justify the application of the adjustment. See United States v. White, 443 F.3d 582, 592 (7th
Cir. 2006); United States v. Chandler, 12 F.3d 1427, 1433–34 (7th Cir. 1994); United States
v. Jiminez, 323 F.3d 320, 322–24 (5th Cir. 2003).

       Counsel next questions whether Forte could argue that his prison sentence is
unreasonable but concludes that this potential challenge also would be frivolous.
       We agree. A sentence within a properly calculated guidelines range is presumed
to be reasonable. Rita v. United States, 551 U.S. 338, 350–51 (2007); United States v.
Vizcarra, 668 F.3d 516, 527 (7th Cir. 2012). The district judge decided on a sentence of 67
months after evaluating the factors in 18 U.S.C. § 3553(a), including the serious nature
No. 13‐1030                                                                       Page 3

of the offense, Forte’s personal history, and the need to promote respect for the law.
Counsel has not identified any reason to set aside the presumption of reasonableness,
and neither have we.

      The motion to withdraw is GRANTED, and the appeal is DISMISSED.